Case: 15-15568   Date Filed: 03/13/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15568
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 6:15-cv-01588-PGB-GJK

RENEE BELL,

                                                            Plaintiff-Appellant,

                                versus

LISA SYKES,
Representative U.S. Bank,
DOUGLAS C. ZAHM,
DIANNE GRANT,
JANET THORPE,
U.S. BANK NATIONAL/LEADER MORTGAGE,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 13, 2017)

Before HULL, JULIE CARNES and JILL PRYOR, Circuit Judges.
                Case: 15-15568      Date Filed: 03/13/2017      Page: 2 of 4


PER CURIAM:

       Renee Bell, proceeding pro se and in forma pauperis, appeals the district

court’s sua sponte dismissal under the Rooker-Feldman 1 doctrine of her 42 U.S.C.

§ 1983 civil rights complaint.

       We review “dismissals for lack of subject matter jurisdiction de novo.”

Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir. 2009). A court must dismiss an

action if it “determines at any time that it lacks subject-matter jurisdiction.”

Fed.R.Civ.P. 12(h)(3). We also review de novo the district court’s application of

the Rooker-Feldman doctrine. Lozman v. City of Riviera Beach, Fla., 713 F.3d
1066, 1069-70 (11th Cir. 2013). “Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys and will, therefore, be liberally

construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

Although we show leniency to pro se litigants, we will not rewrite a deficient

pleading in order to sustain an action. Campbell v. Air Jamaica Ltd., 760 F.3d
1165, 1168-69 (11th Cir. 2014).

       The Rooker-Feldman doctrine applies to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Nicholson, 558 F.3d at 1273 (quotation omitted);

       1
       See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462, 476-82 (1983).
                                              2
               Case: 15-15568     Date Filed: 03/13/2017    Page: 3 of 4


see Exxon Mobil Co. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). It

applies when issues presented to the district court are “inextricably intertwined

with the state court judgment.” Alvarez v. Att’y Gen., 679 F.3d 1257, 1262 (11th

Cir. 2012). An issue is “inextricably intertwined” with the state court judgment

when “(1) the success of the federal claim would effectively nullify the state court

judgment” or “(2) the federal claim would succeed only to the extent that the state

court wrongly decided the issues.” Id. at 1262-63 (quotations omitted). The

Rooker-Feldman doctrine only precludes federal court review of federal claims

that the plaintiff had a reasonable opportunity to raise in an earlier state

proceeding. See Casale v. Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009).

      Bell filed a complaint essentially seeking appellate review of a state

foreclosure judgment that went against her. Bell is the type of state-court losing

party that the Rooker-Feldman doctrine covers. See Nicholson, 558 F.3d at 1273.

Bell’s complaint is not a distinct federal action and she makes no argument

indicating that she did not have a reasonable opportunity to raise her constitutional

claims at an earlier state proceeding. Her complaint is an attempt to gain appellate

review from the federal district court of a final state judgment. See Nicholson, 558
F.3d at 1270. Any success by Bell would require a holding that the state court was

wrong and would nullify the state judgment. See Alvarez, 679 F.3d at 1262.

Therefore, the federal district court had no jurisdiction under the Rooker-Feldman


                                           3
               Case: 15-15568    Date Filed: 03/13/2017   Page: 4 of 4


doctrine. Accordingly, we affirm the district court’s dismissal for lack of subject-

matter jurisdiction.

      AFFIRMED.




                                          4